Citation Nr: 1216758	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1993 to September 1997. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland which, in part, denied the Veteran's claims of entitlement to service connection for GERD and sinusitis.

In the December 2006, the RO also denied service connection for a low back disability and tinnitus.  Along with the issues currently on appeal, the Veteran perfected appeals of those claims.  However, during the pendency of this appeal, the RO granted service connection for lumbosacral musculoligamentous strain in a June 2008 rating decision and granted service connection for tinnitus in a March 2011 rating decision.  As these actions represent a full grant of the benefits sought as to the claims for service connection for a law back disability and tinnitus, these issues are no longer before the Board. 

In October 2011, the Veteran presented testimony in a Central Office hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

In December 2011, the Board remanded this matter for further development, which has been completed.  The case has been returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

As noted above, the Board remanded this matter in December 2011.  The Board instructed the RO to provide the Veteran examinations to determine the nature and etiology of his claimed disabilities.  The Board indicated that the VA examiner
"must specifically acknowledge and discuss the competent and credible evidence regarding the onset of the symptoms reported by the Veteran." The Board also specifically noted that the Veteran, as a lay person, is competent to state what he experienced during service and the Board found his statements regarding in-service symptoms are credible, and that the Veteran, with his training as a corpsman, is arguably competent to diagnose and provide opinions as to the etiology of his disabilities.  See 38 C.F.R. § 3.159(a)(1) (2011).  

The Veteran was afforded examinations in January 2012.  As to GERD, the VA examiner found that there was less than a 50 percent probability that it was related to service.  In reaching her conclusion, the examiner indicated that she had reviewed the claims folder and there was no documentation to substantiate any evidence of symptoms or treatments for GERD during service.  She also observed that the Veteran signed a document in May 1997 denying any symptoms and that the first documented evidence of the disability was in December 1997.  

With regard to the claim for sinusitis, the VA examiner noted that the Veteran's rhinitis was less than 50 percent likely related to service based on history, examination, and review of the records.  He noted that the Veteran had been treated for epistaxis while in service but that he could not find any treatment indicating acute or chronic sinusitis.  He further found that there was no history of trauma or sinus/nasal surgeries, he self-medicated with over-the-counter medication, and he will occasionally get a prescription and infrequently get a z-pack.  On evaluation that day, the examiner did not fund acute/chronic sinusitis, nasal polyps or obstruction, and he also indicated that there was no indication of those conditions in the service treatment records.  

In reviewing the examination reports, the Board notes while both VA examiners indicated that they reviewed the claims folder in conjunction with rendering their examination reports, neither of them addressed the Veteran's contentions regarding the onset of the symptoms.  As outlined in the previous remand, the Veteran asserts that he has had the same symptoms of GERD and sinusitis ever since service and he has been self-treating himself.  This assertion was not adequately discussed by the examiners in finding that the current disabilities are not related to service.  Therefore, the Board must remand this matter for addendum reports.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

In addition, the record reflects that the Veteran has continued to receive treatment at the VA Medical Center (VAMC) in Baltimore, Maryland.  As this matter is being returned for additional development, any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all relevant outstanding VA treatment records.  All attempts to locate these records must be documented in the claims folder.  

2. Arrange for the same examiner who conducted the January 2012 examination for the claim for GERD, if possible, to review the claims folder and determine the etiology of the currently diagnosed GERD.  If the January 2012 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  

The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that GERD  is related to the Veteran's active service, to include his statements as to self-medication in-service.

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible evidence regarding the onset of the symptoms reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

If the reviewer finds that interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.  A report should be prepared and associated with the Veteran's VA claims folder. 

3.  Arrange for the same examiner who conducted the January 2012 examination for the claim for sinusitis, if possible, to review the claims folder and determine the nature and etiology of any current sinusitis disability.  If the January 2012 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  

The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  
 
The examiner should provide an opinion as to whether there is a 50 percent probability or greater that any sinusitis type disability is related to the Veteran's active service, to include his statements as to self-medication in-service.

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible evidence regarding the onset of the symptoms reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

If the reviewer finds that interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.  A report should be prepared and associated with the Veteran's VA claims folder. 

4. Notify the Veteran that it is his responsibility to report for any scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


